Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 17, 2021

                                     No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                               v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                        ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        This is an accelerated appeal from the following interlocutory orders: (1) the “Temporary
Injunction [September 25, 2020]” and “Order Correcting Temporary Injunction Entered
[September 25, 2020]”, signed September 30, 2020; (2) the “Modified Temporary Injunction”
signed by the trial court November 30, 2020; and (3) the “Order Denying Defendants’ Oral
Motion to Dissolve Agreed Temporary Injunction,” signed November 24, 2020.

      Appellants previously filed their second and third motions for review of additional orders,
seeking interlocutory appellate review of enforcement and sanctions orders signed January 27,
2021, January 28, 2021, January 29, 2021, and February 25, 2021. Those motions have been
carried with the case.

     The appellate record was complete on April 29. 2021, and appellants’ brief is due May 18,
2021.
       On April 28, 2021, appellants filed their amended fourth amended notice of appeal, and a
fourth motion to review further orders. Appellants seek review in this appeal of identical orders
signed by the trial court on March 30, 2021 and April 20, 2021, entitled “Order Denying
Defendants’ Motion to Dissolve June 5, 2020 Corrected Agreed Temporary Injunction Based on
the November 30, 2020 Modified Temporary Injunction.” Appellants separately move for an
extension of time to file the notice of appeal, stating they did not receive a copy of the March 30,
2021 order and did not become aware of it until April 28, 2021, when they were preparing
documents related to the appeal of the April 20 order. The amended fourth amended notice of
appeal and motion for extension of time to appeal the March 30, 2021 order were filed within
fifteen days of the due date for filing the notice of appeal. Appellants’ motion to review further
orders states inclusion of the order “will not delay the appeal” and “will not cause the briefing
deadline to be delayed.”

       We grant appellants’ motion for extension of time to file the amended fourth amended
notice of appeal. We grant appellants’ motion to review the March 30, 2021
order. We order appellants’ brief addressing all issues it intends to raise in this appeal remains
due May 18, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court